Dissenting Opinion.by
Mr.. Justice Bell:
The real difference, between’the majority and my: self .is. that they believe the restriction in .issue was' a *445“residential restriction for aesthetic reasons”, whereas I believe that it was undoubtedly a restriction for light and air. If the majority’s premise is incorrect, their conclusion is likewise incorrect.
Defendants own a detached dwelling house at 1231 Cottman Avenue, Philadelphia. They likewise own a furniture store at 1225-29 Cottman Avenue. Plaintiff LaRue owns the next door property, 1223 Cottman Avenue, which is his residence, with a confectionery store on the ground floor. Plaintiff Wiest owns 1219-21 Cottman Avenue, which is his residence but has a grocery store on the ground floor. Mrs. Vorlander owns a semi-detached dwelling at 1233 Cottman Avenue and Mrs. G-reenwood owns a semi-detached dwelling house at 1235 Cottman Avenue. Mrs. Potticham owns a semidetached property at 1237 Cottman Avenue, with a shoe store on the ground floor and her residence on the second floor. Mrs. Shapiro is the owner of 1239 Cottman Avenue, which is a semi-detached dwelling house, with a drug store on the ground floor and her residence on the second floor.
Defendants plan to build in the restricted zone a one-story addition to their furniture store covering three lots, with the indisputable result that the plaintiffs who live next door certainly, and other neighbors probably, will be deprived to a substantial extent of their light arid air.
. . The restriction which was. not quoted by the majority opinion in full is as follows. . there shall not be erected, thereon .any building which shall.be used, at any. time . forever . or. occupied, for the manufacture, brewing, distilling . or . sale, of malt or . spirituous liquor . . .”. It is impossible to hold that this was a restriction for residential purposes; it was obviously, a restriction against the erection.of a building, to. be used *446or occupied for the manufacture, brewing, distilling or sale of liquor.
The only other pertinent provision of the restriction is as follows: “. . . no building shall be erected within 14 feet of any street or avenue upon which the said lot shall front . . .”.
It is likewise impossible to find in or to cull out of these words a restriction limiting the buildings to residences, or prohibiting commercial buildings or uses. The majority opinion, in pointing out that 38 buildings in this block are used partly for stores, as well as for residences, demonstrates more clearly than anything else could the fact that this was never intended to be a restriction for residential homes. This restriction applies, and can apply only to light and air. If such a restriction appeared in a zoning ordinance, any counsel who contended that it was intended to and did prohibit the erection of commercial buildings and limited the zoned community to residential properties would be laughed out of Court. It is clear that such a setback restriction, if it were contained in a zoning ordinance, would be interpreted and could be sustained not as a residential restriction or for aesthetic purposes, but as a reasonable provision for light and air (health or safety). Cf. Kerr’s Appeal, 294 Pa. 246, 251, 144 A. 81; Medinger Appeal, 377 Pa. 217, 104 A. 2d 318. It is clear therefore that this was and is a restriction for light and air.
While an easement for light and air cannot be' acquired in Pennsylvania by prescription, and the doctrine of ancient lights is not part of our law, the majority admit that.an easement for light and air may be acquired, as may any" other easement, by' express or implied grant:* Clark v. Martin, 49 Pa. 289, 297, 298; *447Muzzarelli v. Hulshizer, 163 Pa. 643, 646, 30 A. 291, 292; Landell v. Hamilton, 175 Pa. 327, 335, 336, 34 A. 663, 665; Meigs v. Milligan, 177 Pa. 66, 76, 35 A. 600, 601; Garvin & Co., Inc. v. Lancaster County, 290 Pa. 448, 452, 139 A. 154, 155. The aforesaid cases hold that a restriction against building (a) within a specific number of feet from a street line (or within a specific portion of a lot), or (b) higher than a specified height, creates an easement of light and air and equity will enjoin any attempted violation of such easement by the servient tenement (even compelling a servient tenement owner to tear down a house which he erected within the restricted area: Clark v. Martin, 49 Pa., supra).
In Landell v. Hamilton, 175 Pa., supra, an owner divided his land in 1832 into three lots and in the deed for the middle lot provided that no building or part of a building shall be erected on the lot within 5 feet of the south line of Chestnut Street. At the time Chestnut Street was entirely residential. Defendant purchased the lot in 1895 and planned to erect a building thereon which would violate the covenant. Defendant there contended, as do these defendants, that this was merely a building restriction and that Chestnut Street had changed to such an extent that it was now composed almost entirely of business or commercial properties. This Court reversed the lower Court and said that the obvious, purpose of the restriction was to afford light and air, and that no violation of such a restriction would be permitted even though the character and use of the land and buildings on Chestnut Street had completely changed. The Court’s opinion (pp. 336-337) is equally applicable to the facts in the instant case: “It is probable that deprivation of air is less endurable to the occupants of a dwelling, than to those of a store or factory; and generally the *448latter are less disposed to resist such deprivation; but these elements promote the health and comfort of one class of occupants as fully as the other, and both have the same right to insist on a restriction for their protection* No such change in the use of the land as appears here has ever been held destructive of the original covenant in any of the adjudicated cases in this state; nor, in our opinion, can such judgment be sustained on sound legal principles. . . .
“As long as such restrictions are not unlawful, it is to no purpose to argue, that they seriously retard the improvement of the city. We can no more strike down by decree a lawful restriction creating an easement, than we can compel the lot owner to erect buildings in accord with the best style of architecture. Contracts such as this, whether construed as covenants or conditions, since Spencer’s case, have been enforced, both at law and in equity, between the immediate parties to them and their grantees, near and remote. . . . But what this court has uniformly held, and now holds, is, that where the restriction, notwithstanding the change of use of the land and buildings, still is of substantial value to the dominant lot, equity will restrain its violation, if relief, as here, is promptly sought. . . .”
This is undoubtedly still the law of Pennsylvania! Katzman v. Anderson, 359 Pa. 280, 284, 285, 59 A. 2d 85, 87; Price v. Anderson, 358 Pa. 209, 219, 56 A. 2d 215, 220; Todd v. Bablosky, 339 Pa. 504, 508, 15 A. 2d 677, 679; Benner v. Tacony Athletic Association, 328 Pa. 577, 581, 196 A. 390, 392, 393; Hunter v. Wood, 277 Pa. 150, 152, 120 A. 781, 782; Phillips v. Donaldson, 269 Pa. 244, 250, 251, 112 A. 236, 239; Landell v. Hamilton, 175 Pa., supra.
*449The light and air in the homes and stores of several of the plaintiffs unquestionably will be substantially affected and restricted by defendants’ proposed violation of this light and air easement, and since the restriction is still of substantial value to the dominant tenements, its violation should be restrained.
For these reasons I would reverse the decree of the Court below and here enter a permanent injunction.
Mr. Justice Musmanno joins in this dissenting opinion.

 This does not-include an implication arising out of necessity: Maioriello v. Arlotta, 364 Pa. 557, 73 A. 2d 374.


Italics throughout, ours.